Citation Nr: 1734305	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-27 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to March 7, 2016.

2. Entitlement to a compensable rating for left upper extremity peripheral neuropathy prior to March 8, 2016, and in excess of 20 percent from March 8, 2016.

3. Entitlement to a compensable rating for right upper extremity peripheral neuropathy prior to March 8, 2016, and in excess of 20 percent from March 8, 2016.

4. Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with nephropathy, including entitlement to a separate compensable rating for diabetic nephropathy.

5. Entitlement to a rating in excess of 40 percent for right lower extremity peripheral neuropathy.

6. Entitlement to a rating in excess of 40 percent for left lower extremity peripheral neuropathy.

7. Entitlement to an effective date earlier than December 23, 2010 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1970 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008, October 2009, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In an October 2014 Formal Appeal, the Veteran appealed the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease, status post myocardial infarction, stenting, and coronary artery bypass graft from April 21, 2008, a rating in excess of 30 percent from February 10, 2010, and a rating in excess of 60 percent from February 1, 2013.  The RO certified the issue in December 2016.  Additionally, in a June 2017 VA Form 9, the Veteran appealed the issue of entitlement to an earlier effective date prior to March 7, 2016 for special monthly compensation based on statutory entitlement to housebound rate.  Both issues are subject to a pending Travel Board hearing request and will be addressed in a future Board decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2017 Formal Appeal, the Veteran requested a Travel Board hearing in connection with his claims.  A review of the record shows that such a hearing has not yet been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a)(3)(2016).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board hearing in accordance with his request. The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




